341 F.2d 584
65-1 USTC  P 9258
Roy G. ANDERSEN and Nancy R. Andersen, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 19502.
United States Court of Appeals Ninth Circuit.
Feb. 18, 1965.

William B. Murray, Portland, Or., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, David I. Granger, Jonathan Cohen, Dept. of Justice, Washington, D.C., for respondent.
Before HAMLEY and MERRILL, Circuit Judges, and THOMPSON, District judge.
PER CURIAM.


1
The question is whether the findings of the Tax Court are clearly erroneous.  We do not find them so.


2
Taxpayers assert that the Commissioner in the stipulation of facts prior to trial had stipulated that every statement in the attached exhibits was true.  We do not so read the stipulation.


3
Taxpayers assert that the Commissioner, in opening statement, had so limited the issues as to preclude the Tax Court from deciding in this fashion.  We do not so construe the statement when read in its entirety.


4
Judgment affirmed.